Hooker, J.:
The plaintiff brought this action for the recovery of the penalty . of $100 provided for in chapter 322 of the Laws of 1895, which is an “ act to prevent the burning of soft coal in factories in the city of Brooklyn,” section 1 of which reads as follows: “No factory, engine-room or electrical station shall use what is known as soft coal for fuel in the furnaces of such factories, éngine-room or electrical stations within a radius of four miles of the, city hall in the city of Brooklyn, except for the purpose of heating or welding iron or steel; any violation of this act shall subject the proprietors or corporation that shall violate it to a fine of not more than one hundred dollars, the same to be collected by the proper city authorities and placed in the county treasury, and such authorities shall see that this law is-.enforced.”
The facts were stipulated before the justice who tried the case, as follows: “The defendant admits that'it operated a factory within four miles of what was formerly the City Hall of the City of Brooklyn ; that at the time of the. alleged violation a certain percentage of soft coal was being uséd — about twenty per cent, and that this soft coal was not being used for the purpose of heating or welding iron or stéel.” The incorporation of the plaintiff, the former city of Brooklyn, and of "the defendant, and the ownership by the defendant of the factory, were admitted by the pleadings. The plaintiff had judgment, and the defendant appeals and urges this court to. review its decision in the case of City of Brooklyn v. Nassau El. R. R. Co. (44 App. Div. 462). We believe that the affirmance of the judgment in the Nassau case was correct, and a reconsideration of the principles involved in the examination of the statute does not convince us that we should in any particular modify the rule announced in that case. We find, nothing in the opinions of the Court of Appeals announced since the Nassau case was decided which conflicts with the rule which this court there adopted.
The appellant in addition claims that the use of merely twenty per cent of soft coal did not make out a violation of the statute. The stipulation upon this subject reads as follows: “ at the time of the alleged violation a certain percentage of soft coal was being used — about twenty per cent; ” it is not made to appear whether unadulterated soft coal was used a one-fifth part of the time, or whether *451coal twenty per cent of which was soft was being used all the time. If the former is a fact there certainly was a violation of the statute; if the latter, appellant’s proposition is raised. The evident purpose of the statute was to prevent what has been called the smoke nuisance. But the court is not advised, even had such evidence been proper, whether this comparatively small admixture of soft coal would burn without smoke. While it may be true that the inadvertent burning of an inappreciable amount of soft coal, mixed with a bulk of hard coal might be insufficient upon which to predicate a violation of the statute, our attention has not been directed to any rule of law which holds that twenty per cent of the whole is not for all usual intents and purposes to be considered as a substantial part thereof, and we think that the trial court was correct in holding that the burning of twenty per cent of soft coal was a violation of the statute.
The appellant’s remaining point, that, inasmuch as the city of Brooklyn has passed out of existence, and there is no longer a city hall of Brooklyn from which measurements of four miles may be taken, the act is inoperative, cannot prevail. The building designated in the act remains, and has outlived the consolidation of the former city of Brooklyn into the present city of New York. The territory of the former city of Brooklyn also continues and possesses the same characteristics, and in this territory the former city hall of Brooklyn is still the center of the circle whose radius of four miles is described in the statute. Section 1609 of chapter 466 of the Laws of 1901 specifically provides that special acts of this character shall remain in force after consolidation, and pursuant to section 1614 the right to collect the penalty is in this plaintiff.
The judgment must, therefore, be affirmed, with costs.
Bartlett, Woodward, Hirschberg and Jerks, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.